DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species IV in the reply filed on June 1, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the separable electrical communication."   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim positively recites the human organism, i.e. human body.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim limitation “…a plurality of ECG sensing and therapy electrodes in continuous extended contact with the patient…” positively recites a human organism, i.e. the patient.  It is suggested to use language such as “adapted for,” “configured for…” etc.  Corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14, 16-20, 24-26, 35-37, 40 & 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaib et. al (US 2015/0035654).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kaib et al. discloses;

1. A serviceable wearable cardiac treatment device for continuous extended use by an ambulatory patient, comprising (e.g., see Fig 1): a garment (e.g., element 100) configured to dispose therein a plurality of ECG sensing and therapy electrodes in continuous extended contact with the patient to monitor for and treat a cardiac arrhythmia in the patient; and a device controller configured to be in separable electrical communication with the plurality of ECG sensing and therapy electrodes in the garment (e.g., 101a-d), the device controller (e.g., via the disclosed monitor 1) comprising an impact-resistant energy core, comprising a frame (e.g., via the disclosed battery pack 13, se Fig 6-8), at least one capacitor (e.g., element 67) permanently bonded to the frame such that the frame along with the bonded at least one capacitor comprise a unitary mass (e.g., via the disclosed bank of capacitors mounted thereon), the at least one capacitor configured to hold electrical charge sufficient to treat the cardiac arrhythmia, first and second circuit boards comprising cardiac arrhythmia monitoring and therapy circuity in electrical communication with the at least one capacitor, the first and second circuit boards being affixed to opposing sides of the impact-resistant energy core in a manner to allow for separation from the impact-resistant energy core during service (e.g., via the disclosed rigid flex printed circuit boards, i.e. distributed printed circuit board 41, that a combination of flexible circuit substrates that are embedded together), and an ingress-protective housing (e.g., via the disclosed latching mechanism 17 of the battery pack 13) configured to enable removal of the impact-resistant energy core and the first and second circuit boards during service {e.g., [0049]-[0050, [0056]-[0059], [0069]-[0073] & (Figs 1, 6-8, 10 & 13)}.



14. The device of claim 1, further comprising one or more releasable fasteners configured to affix the first and second circuit boards to opposing sides of the impact-resistant energy core, the one or more releasable fasteners comprise one or more of screws, clamps, snaps, clips, and tape (e.g., [0069]-[0073] & [0079]).


16. The device of claim 1, wherein the first circuit board comprises at least one processor (e.g., via the disclosed controller module 47) and high voltage circuitry (e.g., via the disclosed discharge and energy storage modules 43, 45) in communication with the at least one processor (e.g., via the disclosed microprocessor 75) {e.g., [0069]-[0073], [0077] & (Fig 13)}.

17. The device of claim 16, wherein the at least one processor comprises an arrhythmia detection processor (e.g., [0077] & [0082]-[0083]).

18. The device of claim 16, wherein the at least one processor comprises an arrhythmia detection processor and a therapy control processor (e.g., [0077] & [0082]-[0083]).

19. The device of claim 16, wherein the high voltage circuitry comprises a therapy delivery circuit (e.g., [0077] & [0082]-[0083]).

20. The device of claim 1, further comprising a flex connector extending from the first circuit board to the second circuit board (e.g., via the disclosed rigid flex printed circuit boards, i.e. distributed printed circuit board 41, that a combination of flexible circuit substrates that are embedded together, [0069]-[0073]).


.

24.  The device of claim 1, wherein the impact-resistant energy core and the affixed first and second circuit boards occupy between about 25%-90% of a volume defined by the ingress-protective housing (e.g., see Fig 5-in regards to the sizing of the battery pack 13 housed in the battery well 5 as compared to the entire monitoring unit 1).


25. (The device of claim 1, wherein the ingress-protective housing comprises a rear shell (e.g., element 205) configured to be disposed adjacent the second circuit board and a front shell (e.g., element 203) configured to be disposed adjacent the first circuit board, the front shell mating with the rear shell in a sealed configuration {e.g., [0057] & (Fig 8 & 9)}.

35. The device of claim 25, wherein the front shell comprises a speaker (e.g., via the disclosed audio system) disposed therein, and wherein the speaker is sealed with an ingress-protective sealant [e.g., 0065].

36. The device of claim 25, wherein the separable electrical communication (e.g., via the disclosed communication module 49) comprises a connector in communication with the plurality of ECG sensing and therapy electrodes, the connector configured to be mated to the ingress-protective housing in electrical communication with one or both of the first and second circuit boards (e.g., [0069]-[0073]).

37. The device of claim 36, wherein the ingress-protective housing further comprises a receiving port for the connector, the receiving port being in electrical communication with one or both of the first and second circuit boards (e.g., [0069]-[0073]).


40.  The device of claim 25, wherein the rear shell further comprises a battery connector extending therethrough configured to receive a complimentary connector of a removable battery {e.g., [0057]-[0058] & (Figs 5, 8 & 9)}.

47. The device of claim 1, further comprising at least one shock absorbing spacer disposed within the ingress-protective housing, the at least one shock absorbing spacer configured to support the impact-resistant energy core and the affixed first and second circuit boards within the ingress-protective housing (e.g., [0069]-[0073] & [0078]-[0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792